Supreme Court

                                                                     No. 2017-230-Appeal.
                                                                     (K14-58M)


                 Kayla Votolato                    :

                        v.                         :

                 Geoffrey Kiff.                    :


                                            ORDER


       The defendant, Geoffrey Kiff, who is self-represented, appeals from a Family Court order

that denied his motions for contempt and to modify a visitation order for his son. This case was

referred to the full Court sitting in conference for possible disposition without further briefing or

argument, in accordance with Article I, Rule 12A(7)(b) of the Supreme Court Rules of Appellate

Procedure.    After reviewing the record, we conclude that the defendant’s appeal is fatally

defective in that it was not filed in a timely manner. The order the defendant appealed from was

entered on April 6, 2017. The defendant’s notice of appeal was filed on May 2, 2017, beyond

the twenty-day time period.

       Article I, Rule 4(a) of the Supreme Court Rules of Appellate Procedure, requires that, in a

civil case, the notice of appeal shall be filed within twenty days of the date of the entry of the

judgment, order, or decree appealed from. This Court has ruled that “the time specified in Rule

4(a) is mandatory, and that once the prescribed time has passed there can be no review by way of

appeal.”     Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006) (mem.)

(quoting Craveiro v. Craveiro, 773 A.2d 896, 899 (R.I. 2001)). “Our appellate jurisdiction may

not properly be invoked when an appeal is filed more than twenty days subsequent to the entry of
the judgment of which review is being sought.” Id. at 280 (quoting Title Investment Co. of

America v. Fowler, 504 A.2d 1010, 1011-12 (R.I. 1986)). “As a jurisdictional requirement, it

cannot be waived.” Id.

       Accordingly, the defendant’s appeal is denied and dismissed, the order appealed from is

affirmed, and the papers in the case are remanded to the Family Court.



       Entered as an order of this Court on this 6th day of March, 2018.



                                                    By Order,



                                                                   /s/

                                                    Clerk
STATE OF RHODE ISLAND AND                                    PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Kayla Votolato v. Geoffrey Kiff.
                                     No. 2017-230-Appeal.
Case Number
                                     (K 14-58M)
                                     March 6, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices                             Indeglia, JJ.

                                     Kent County Family Court
Source of Appeal
                                     Associate Justice Stephen J. Capineri
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Paul J. Ferns, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Geoffrey Kiff, Pro Se




SU-CMS-02B (revised November 2016)